Citation Nr: 1036490	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-39 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chronic prostatitis.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the Chicago, Illinois, 
Regional Office (RO) which, in part, denied an increased rating 
for chronic prostatitis.  In August 2008, a hearing was held 
before the undersigned member of the Board.  A copy of the 
hearing transcript has been associated with the claims file.  In 
April 2009, the Board remanded the issue on appeal for additional 
development.  The development has been completed and the issue 
is, once more, before the Board for adjudication.

The Board notes that the issue of entitlement to service 
connection for erectile dysfunction, to include as 
secondary to service-connected prostatitis, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. All evidence necessary for adjudication of this claim has been 
obtained by VA.

2.  The competent medical evidence of record shows that the 
Veteran wears absorbent materials which must be changed twice 
daily and nightly, experiences urinary frequency in less than one 
hour intervals, and voids approximately five times per night.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 40 percent, for 
prostatitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
      
With respect to the issue adjudicated herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, letters sent in 
August 2004, April 2009, and May 2009 fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was needed 
to substantiate this issue; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to provide 
VA with any evidence pertaining to this claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Also, April and May 2009 letters informed the Veteran of the 
method for assigning a rating and an effective date.  Although 
these letters were not sent prior to initial adjudication of the 
Veteran's claim, this timing defect is not prejudicial to him, 
because he was subsequently provided adequate notice, the claim 
was readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in April 2010.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that a 
statement of the case or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).  

With respect to VA's duty to assist, the Veteran's service 
treatment records and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded a 
pertinent VA examination in February 2010.  38 C.F.R. 
§ 3.159(c)(4) (2009).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate as it was predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the disability 
at issue; and documents and considers the Veteran's complaints 
and symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4) (2009).  Thus, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Board has determined that staged 
ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The Veteran's prostatitis has been evaluated under Diagnostic 
Code 7527.  See 38 C.F.R. § 4.115b (2009). T his code provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be evaluated as voiding 
dysfunction or urinary tract infection, whichever is predominant. 

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  38 C.F.R. § 
4.115a.  

The criteria for a compensable rating, 20 percent, for urinary 
leakage are the wearing of absorbent materials, which must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted for urinary leakage requiring the use of absorbent 
materials which must be changed 2 to 4 times a day.  A 60 percent 
evaluation is warranted for urinary leakage requiring the use of 
absorbent materials which must be changed more than four times a 
day.

In addition, urinary frequency encompasses ratings ranging from 
10 to 40 percent.  Urinary frequency with a daytime voiding 
interval between two and three hours, or awakening to void two 
times per night warrants a 10 percent rating.  A 20 percent 
evaluation contemplates a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  A 40 percent evaluation contemplates a daytime voiding 
interval less than one hour, or awakening to void five or more 
times per night.

A 10 percent rating is warranted for obstructive voiding with 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination 
of: (1) post void residuals greater than 150cc; (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 10cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 2 to 
3 months.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.

For urinary tract infection under 38 C.F.R. § 4.115a, a 10 
percent rating is warranted for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent intensive 
management.  A 30 percent is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization (greater 
than two times/year), and/or requiring continuous intensive 
management.

The Veteran contends that his current symptoms of prostatitis are 
worse than the current noncompensable disability evaluation.  He 
has alleged voiding dysfunction involving urinary frequency, 
voiding every hour, waking four to five times per night to void, 
and wearing absorbent materials daily.  He also contends has also 
has erectile dysfunction with painful ejaculation related to 
prostatitis.

A review of the VA treatment records indicates that the Veteran 
has a history of treatment for chronic prostatitis since 1974.  
Additionally, records show treatment for genitourinary symptoms 
including erectile dysfunction, urinary urgency/frequency, pain 
on ejaculation, a history of treatment for sexually transmitted 
disease, and scrotal pain with swelling.  VA records from 2006 
show problems with urinary frequency.  Additionally, a 2007 
record shows treatment for a hydrocele with scrotal pain and 
swelling with a noted history of chronic prostatitis as well.  A 
January 2008 urology progress note indicates a urologic history 
significant for prostatitis and infection of glans penis.  On 
examination, the Veteran reported nocturia, mild hesitancy, 
urgency, burning with ejaculation but not urination, and inguinal 
pustular lesions, chronically.  The diagnosis was benign 
prostatic hypertrophy with urinary obstruction, prostatitis, and 
penis lesion.  The examiner noted a history of sexually 
transmitted disease as well.  A February 2008 treatment record 
indicates difficulty sleeping due to bladder control problems.  A 
May 2009 VA progress note indicates that the Veteran denied any 
new incontinence, but it was noted that he already had a baseline 
for which he wore diapers.  

In February 2010, in accordance with April 2009 Board remand 
directives, the Veteran was afforded a VA examination.  The 
examiner noted symptoms of urinary frequency, hesitancy, weak 
voiding stream, and a sense of incomplete bladder emptying.  The 
examiner indicated no incontinence.  She further noted chronic 
prostatitis with pain in the perineum, erectile dysfunction, and 
painful ejaculation.  She indicated that the Veteran had received 
many courses of antibiotics for prostatitis and urinary problems, 
without improvement.  The diagnosis was chronic prostatitis 
(category III - Chronic Pelvic Pain Syndrome (CPPS)) with 
multiple failed treatments; impotence secondary to painful 
ejaculations.  The examiner reported no effects on activities of 
daily living or employment. 

Subsequent to the VA examination, the examiner provided a 
corrected addendum report in which she noted evidence of 
incontinence and that the Veteran wore two absorbent pads per day 
and per night.  She noted urinary frequency every 30 to 40 
minutes per day and nocturia with voiding up to five times per 
night.

Based on the evidence of record, the Board finds that a 
disability evaluation of 40 percent is warranted for a voiding 
dysfunction associated with the Veteran's prostatitis.  See 38 
C.F.R. § 4.115b, DC 7518.  As noted above, a 40 percent 
disability rating is warranted for urinary leakage requiring the 
use of absorbent materials which must be changed 2 to 4 times a 
day.  In addition, a 40 percent evaluation, for urinary 
frequency, contemplates a daytime voiding interval less than one 
hour, or awakening to void five or more times per night.  The 
Board finds that the criteria for voiding dysfunction more 
closely approximate the Veteran's symptoms in this case, and 
thus, the criteria for urinary tract infection or obstructed 
voiding are not applicable for consideration.  See 38 C.F.R. 
§ 4.115a; 38 C.F.R. § 4.115a, DC 7528.  

Applying  DC 7527 to the facts of the case, the evidence shows 
that the Veteran has a history of prostatitis with treatment for 
urinary frequency and bladder problems.  More specifically, a 
February 2010 VA examination report shows that the Veteran wears 
absorbent materials daily and nightly, that he voids at least 
every hour during the day, and approximately five times per 
night.  Additionally, the Board notes that the 2010 VA examiner 
essentially linked the Veteran's voiding dysfunction and urinary 
problems to a history of chronic prostatitis.  In this regard, 
the examiner diagnosed chronic prostatitis with multiple failed 
treatments for urinary urgency and frequency.  Therefore, a 40 
percent rating for voiding dysfunction is warranted under DC 
7527.   Although the Veteran reported erectile dysfunction and 
painful ejaculations in conjunction with prostatitis, the Board 
finds the record unclear regarding a relationship between such 
symptoms and prostatitis.  Thus, as noted in the introduction, 
that claim is referred to the RO for development in this regard.

A 60 percent evaluation for voiding dysfunction is not warranted 
because there is no evidence of urinary leakage requiring the use 
of absorbent materials which must be changed more than four times 
a day.  In this regard, the evidence shows the use of two 
absorbent materials, and no more, per day and per night.  
Therefore, a higher evaluation for prostatitis is not warranted.  

In reviewing the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extraschedular basis. Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's prostatitis with the 
established criteria found in the rating schedule for such a 
disability that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  There is no 
evidence that the disability has hindered the Veteran's ability 
to participate in daily activities of living or maintain gainful 
employment.  In this regard, a February 2010 VA examiner 
specifically found that the Veteran's prostatitis did not 
interfere with daily living activities or employment.

In short, there is no credible evidence in the record to indicate 
that the Veteran's service-connected prostatitis causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Therefore, the Board finds that a 40 percent rating, and no 
higher, is warranted for the Veteran's prostatitis disability 
under Diagnostic Code 7527.


ORDER


Entitlement to a 40 percent evaluation for service-connected 
prostatitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issue on appeal.

The Board acknowledges that the Veteran has asserted a claim of 
unemployability due to his service-connected disabilities, to 
include service-connected prostatitis.  In a letter dated May 
2010, the Veteran requested reconsideration of his noncompensably 
rated service-connected prostatitis and indicated that his 
ability to maintain employment was negatively affected by the 
prostatitis, due to his need to void frequently.  Additionally, 
the Board notes an August 2008 VA psychology note indicating that 
he Veteran was totally disabled for the purposes of employment.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
VA must consider entitlement to TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, 
although the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court essentially stated that a request for total disability 
rating, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Id. at 
453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's claim 
for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the question 
of whether the Veteran's service-connected disabilities render 
him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be 
based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board regrets the delay caused by this Remand.  The Board 
finds, however, that, in light of the discussion above and to 
ensure full compliance with due process requirements, the 
development requested herein is necessary prior to final 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a notice letter, 
pursuant to the Veterans Claims Assistance 
Act of 2000, with regard to the issue of 
entitlement to a TDIU.  

2.   Thereafter, the Veteran should be 
afforded an examination(s) to ascertain the 
impact of all of his service-connected 
disabilities (low back strain, calluses of 
the feet, fractured left fifth finger, 
otitis media, prostatitis, and tinea pedis 
and versicolor) on his unemployability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner should 
note that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable 
of performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  The rationale 
for any opinion must be provided.  

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
reports are deficient in any manner, the 
AMC/RO must implement corrective 
procedures.  

4.  Following the above, the AMC/RO should 
readjudicate the issue of entitlement to a 
TDIU.  If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


